Citation Nr: 1605208	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to February 22, 2011, for the grant of service connection for hypertension.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to July 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating effective April 26, 2009; and an April 2014 rating decision which awarded service connection for hypertension and assigned a zero percent rating, effective February 22, 2011.

This case was previously before the Board in January 2015, at which time the hypertension claims were remanded in order to issue a statement of the case.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

In its January 2015 decision, the Board also denied a rating in excess of 10 percent for the lumbar spine disability.  The Veteran appealed that part of the Board decision, and in a Joint Motion for Partial Remand (joint motion) granted by the United States Court of Appeals for Veterans Claims (Court) in July 2015, the parties agreed to vacate the part of the January 2015 Board decision denying the increase spine rating, and remand the case for further development.

The RO issued a rating decision in March 2015 denying entitlement to service connection for diabetes and psoriasis.  The Veteran filed a timely notice of disagreement with both issues in April 2015, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

Finally, the Board acknowledges that after a supplemental statement of the case was issued in March 2015 addressing the hypertension claims, additional medical records and a statement from the Veteran pertaining to his lumbar spine claim was associated with the virtual claims file.  The Veteran has requested AOJ consideration of the evidence, as will be discussed in the Remand section below.  However, as the evidence is not pertinent to the hypertension issues, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required with regard to the hypertension claims, and the Board may proceed with those claims.  38 C.F.R. § 20.1304(c).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The first evidence of record indicating that the Veteran filed a claim for service connection for hypertension was received by VA on February 22, 2011.

2.  Although the Veteran's hypertension requires continuous medication, his diastolic pressure is predominantly less than 100, and his systolic pressure is predominantly less than 160.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 22, 2011, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

2.  The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C.A. § 1155  (2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6847 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The Veteran contends that an effective date prior to February 22, 2011, should be assigned for the grant of service connection for hypertension, since he had an elevated blood pressure reading during a November 1999 VA examination, as well as elevated readings during VA medical treatment in January 2007 and May 2007.  See Notice of Disagreement received August 1, 2014.

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).
 
A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  However, the communication must indicate intent to apply for one or more VA benefits and identify the benefit sought.  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran does not dispute that a claim for service connection for hypertension was received by the RO on February 22, 2011.  Careful review of the evidence does not show, nor does the Veteran contend, that he filed either a formal or informal claim prior to that date.  The Board acknowledges that in a November 2009 statement, the Veteran reported having weight gain and high blood pressure related to his service-connected back and right knee disabilities.  However, such a statement, without an indication of intent to apply for VA benefits for high blood pressure, does not constitute an informal claim and cannot serve to establish an earlier effective date.

Rather, the Veteran argues that he should be awarded service connection for hypertension prior to February 22, 2011, as he had elevated blood pressure readings while obtaining VA medical treatment.  However, in the case of an original claim for benefits, such as the issue at hand, the Federal Circuit has held that medical evidence reflecting treatment for and diagnosis of a condition by itself  does not constitute an informal original claim for service connection under 38 C.F.R. § 3.155(a).  The Federal Circuit explained "the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  Even medical records containing some documentation or discussion of entitlement to benefits have been held not to constitute an informal claim.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (holding that VA treatment records noting that a veteran "is trying" or "wanted to file" a service connection claim were not sufficient to constitute an informal claim under section 3.155), aff'd 430 Fed. Appx. 890 (unpublished) (Fed. Cir. July 21, 2011).

The Board is constrained by the laws and regulations made by Congress regarding the establishment of effective dates for the award of compensation.  In this case, the effective date for grant of hypertension cannot be earlier than the date VA received the Veteran's application for compensation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  Accordingly, the Veteran's claim must be denied.

II.  Increased Rating

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran currently receives a noncompensable rating for hypertension under Diagnostic Code 7101.   Under that diagnostic code, a compensable rating is warranted where the Veteran's diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or the Veteran has a history of diastolic pressure is predominantly 100 or more and requires continuous medication to control hypertension.

Medical evidence during the time period on appeal reflects that the Veteran's blood pressure readings do not warrant a compensable rating.  The Veteran filed his claim for service connection for hypertension in February 2011, at which time his blood pressure was 108/81.  Rochester Gastroenterology Associates record dated September 22, 2011.  Blood pressure readings from the Rochester VA Medical Center from November 14-17, 2011, showed systolic pressure ranging from 150-180 and diastolic pressure of 110.  Additionally, the Veteran's at-home blood pressure cuff readings from the previous week showed systolic ranges from 130-166, and diastolic ranges from 99-116.  However, the Veteran's VA medical records document that he was intentionally not taking his blood pressure medication because he was trying to establish an increased baseline reading for purposes of obtaining VA disability benefits.  The Veteran was encouraged to restart his blood pressure medication, and subsequent blood pressure readings in November 2011 show that the Veteran's blood pressure decreased to 110/75 and 158/91.  Rochester General Hospital records dated November 23, 2011, and November 30, 2011.

The record also shows elevated blood pressure readings of 132/100, 167/107, and 188/82 while the Veteran was obtaining in-patient treatment at Rochester General Hospital.  See Rochester General Hospital records dated December 1, 2011, and December 8, 2011.  However, the Board notes that other blood pressure readings obtained during the Veteran's treatment showed systolic pressure under 160 and diastolic pressure under100.  Blood pressure readings subsequent to December 2011 show that the Veteran's blood pressure has consistently been well under 160/100.  Notably, a March 2014 VA examination report documents that the Veteran does not have a history of a diastolic BP elevation predominantly 100 or more.  Blood pressure readings from that examination were 140/95, 140/94, and 146/94.

The Board finds that the Veteran has not met the criteria for a compensable rating at any time during the period on appeal.  Although the Board acknowledges that the Veteran had readings above 160/100 in November 2011, the evidence reflects that his elevated blood pressure was due to his intentional non-compliance with his blood pressure medication regimen.  Furthermore, his elevated blood pressure readings during the December 2011 in-patient treatment appears to be acute incidents, since readings immediately before, during, and shortly after the treatment were significantly lower.  The evidence does not show a pattern of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  The Veteran's hypertension is under control when he is compliant with his medication regimen.  Accordingly, the criteria for a compensable rating have not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, the Veteran's claim for an initial compensable rating for hypertension must be denied.

The Board has also considered whether referral is warranted for extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  However, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.   The Veteran's hypertension is manifested by elevated blood pressure readings and requires the use of medication.  These symptoms are expressly contemplated by the rating criteria for that condition.  As the Veteran has not described any symptomatology that is not addressed by his current rating, the Board finds that the Veteran's level of disability is adequately contemplated by the rating schedule, even in regard to the collective and combined effect of all of the service-connected disabilities, to include posttraumatic stress disorder, sleep apnea, gastrointestinal disorder/irritable bowel syndrome, right knee synovitis, degenerative disk disease of the lumbar spine, radiculopathy of the right lower extremity, hypertension, and hemorrhoids.  Therefore referral for extraschedular consideration is not warranted.  See Thun v Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the evidence of record shows that the Veteran remains employed at the VA Rochester Outpatient Clinic, the issue of TDIU is not reasonably raised by the record, and is not part of the current rating appeal.


III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in April 2011 informed the Veteran as to how effective dates are established and how disability ratings are assigned.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with a VA examination in March 2014 and has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to an effective date prior to February 22, 2011, for the grant of service connection for hypertension is denied.

Entitlement to a compensable rating for hypertension is denied.


REMAND

As to the Veteran's lumbar spine claim, please see the Board's January 2015 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.

Rather, the parties agreed that the March 2010 and March 2013 VA examiners' opinions were inadequate on the question of whether the Veteran experiences additional limitations of motion during flare-ups, and if so, to what degree motion is limited.  Accordingly, pursuant to the joint motion, a remand is necessary to obtain an adequate examination and opinion regarding the level of impairment caused by the Veteran's lumbar spine disability.

Additionally, in November 2015, the Veteran submitted a personal statement and medical evidence in support of his claim, along with an Additional Evidence Response Form for Cases with a VA Substantive Appeal (Form 9) Filed Prior to February 2, 2013, requesting that his appeal be remanded to the AOJ for review of the additional evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's medical records from the Rochester VAMC dated from 2013 to the present.

2. Schedule the Veteran for an examination to determine the level of severity of his lumbar spine degenerative disc disease.  The examiner is referred to the Joint Motion for Partial Remand for a discussion of why the March 2010 and March 2013 medical examinations were found inadequate.  However, it is imperative that the examiner also carefully review the evidence of record.

The examiner should specifically provide an opinion as to whether the Veteran experiences additional loss of motion during a flare-up, and if so, to what degree motion is limited.

3.  Readjudicate the claim on appeal, to include consideration of statements and medical records submitted in November 2015.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


